 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 412 
IN THE HOUSE OF REPRESENTATIVES 
 
May 6, 2009 
Mr. Murphy of Connecticut (for himself, Mr. Castle, Ms. DeGette, Ms. Slaughter, Mrs. Biggert, Ms. McCollum, Ms. Corrine Brown of Florida, Mr. McGovern, Ms. Jackson-Lee of Texas, Ms. Schakowsky, Mr. Cohen, Mr. Massa, Mrs. Maloney, Ms. DeLauro, Mr. Moran of Virginia, Ms. Baldwin, Mr. Kennedy, and Mr. Ryan of Ohio) submitted the following resolution; which was referred to the Committee on Energy and Commerce 
 
RESOLUTION 
Supporting the goals and ideals of a National Day to Prevent Teen Pregnancy. 
 
 
Whereas according to the National Center for Health Statistics, more than 700,000 teenagers become pregnant each year; 
Whereas despite progress over the last decade, 3 in 10 teenagers in the United States become pregnant, which the United Nations Health Statistics Division ranks as the highest teen pregnancy rate among comparable countries; 
Whereas after 14 years of straight decline, the Centers for Disease Control and Prevention announced in March 2009 that the national teen birth rate rose by 5 percent between 2005 and 2007; 
Whereas the National Campaign to Prevent Teen and Unwanted Pregnancy estimates that African-American and Hispanic/Latina teens are twice as likely as White teens to become pregnant, as 53 percent of Latina teens and 51 percent of African-American teens, as compared to 19 percent of White teens, will become pregnant by age 20; 
Whereas teen pregnancy is closely linked to a number of critical social issues such as poverty, educational attainment, involvement in the criminal justice, child welfare systems, and more; 
Whereas according to an analysis by The National Campaign to Prevent Teen and Unplanned Pregnancy, teen childbearing costs United States taxpayers billions of dollars each year as a result of the negative social and health outcomes for the children of teen parents, such as an increased use of the child welfare, foster care, and public health care systems; 
Whereas research on child poverty rates shows that a child is 9 times more likely to grow up in poverty if he or she is born to unmarried teen parents who have not yet completed high school; 
Whereas less than half of mothers who have a child before they turn 18 ever graduate from high school, and less than 2 percent of mothers who have children before 18 have a college degree by age 30; 
Whereas children of teen mothers are more likely to be born prematurely and at low birth weight; 
Whereas children of teen parents are 2 times more likely to suffer abuse and neglect than would occur if their mothers had delayed childbearing;  
Whereas according to several leading public health and maternal and child health experts, planned pregnancy results in better outcomes due to necessary resources and support systems are more likely to be in place than for unplanned pregnancy; and 
Whereas the National Campaign to Prevent Teen and Unplanned Pregnancies, with its partnering national organizations, recognizes May 6 as National Day to Prevent Teen Pregnancy: Now, therefore, be it 
 
That the House of Representatives— 
(1)supports the goals and ideals of the National Day to Prevent Teen Pregnancy to raise awareness about the importance of this critical issue, promote parent-child communication, and invest in programs that have been proven to reduce teen pregnancy;  
(2)encourages the people of the United States to join with more than 175 national partners, 50 State and local organizations, and more than 300,000 individuals who will take this year’s National Day Quiz to observe the National Day to Prevent Teen Pregnancy and to participate in activities that will help teens think carefully about sex and contraception, the possibility of pregnancy, and the lifelong challenges of being a parent; and 
(3)supports a renewed focus on preventing teen pregnancy, especially given the recent rise in the national teen birth rate after 14 years of steady decline, that will allow us to address the Nation’s high rates of teen pregnancies and births and continue the impressive progress made on this issue since the early 1990s. 
 
